


Exhibit 10.29

 

AVALONBAY COMMUNITIES, INC.

RESTRICTED UNIT AGREEMENT

 

Pursuant to the terms of the AvalonBay Communities, Inc. Amended and Restated
1994 Stock Incentive Plan (as amended from time to time, the “Plan”), in
consideration for services rendered and to be rendered to AvalonBay
Communities, Inc. (the “Company”), in order to advance the interests of the
Company and its stockholders and effect the intended purposes of the Plan, and
for other good and valuable consideration, which the Company has determined to
be equal to the fair market value of the Units, as defined below, the Company is
awarding to the Director named below contemporaneously herewith the Units, upon
the terms and conditions set forth herein and in the Restricted Unit Agreement
Terms (the “Terms”) which are attached hereto and incorporated herein in their
entirety. Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Terms.

 

Director:

 

«First_Name» «Last_Name»

Award Date:

 

«Grant_Date»

Number of Shares of Deferred Stock (“Units”) Awarded:

 

«No_SharesUnits_Granted»

Conversion Date or Event for Units

 

«Conversion_Date»

(previously elected by Director)

 

 

 

Vesting Schedule: Subject to the provisions of the Terms, the Director’s
ownership interest in the Units shall vest, and the status of the Units as
Unvested Units and all Restrictions with respect to the Units shall terminate,
in accordance with the following schedule of events:

 

Vesting Event

 

Shares Vested

 

Award Date

 

20

%

First Anniversary of Award Date

 

40

%

Second Anniversary of Award Date

 

60

%

Third Anniversary of Award Date

 

80

%

Fourth Anniversary of Award Date

 

100

%

Termination of the Director’s service as a director by vote of the Company’s
stockholders for any reason other than Cause

 

100

%

Failure by the Board of Directors or any authorized committee thereof to
nominate the Director for re-election for any reason other than for Cause

 

100

%

Failure of the Company’s stockholders to re-elect the Director

 

100

%

Death or Disability of the Director

 

100

%

The Director’s Retirement (as defined in the Plan)

 

100

%

If earlier than any of the above events, a Change of Control

 

100

%

 

Additional Terms/Acknowledgements: The undersigned Director acknowledges receipt
of, and understands and agrees to, this Restricted Unit Agreement, including,
without limitation, the Terms. The Director further acknowledges that as of the
Award Date, this Restricted Unit Agreement, including, without limitation, the
Terms, sets forth the entire understanding between the Director and the Company
regarding the grant of Units described herein and supersedes all prior oral and
written agreements on that subject.

 

 

AVALONBAY COMMUNITIES, INC.

 

DIRECTOR:

 

 

 

By:

 

 

 

 

Signature

 

 

Signature

Title:

 

 

Name(Print):

«First_Name» «Last_Name»

Date:

 

 

Date:

 

 

ATTACHMENT: Restricted Unit Agreement Terms

 

1

--------------------------------------------------------------------------------


 

AVALONBAY COMMUNITIES, INC.
RESTRICTED UNIT AGREEMENT TERMS

ARTICLE I

DEFINITIONS

 

The following terms used below in this Agreement shall have the meaning
specified below unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.

 

Section 1.1 — Cause

 

“Cause” means and shall be limited to (a) an affirmative vote of the holders of
at least 75 percent of the shares entitled to vote at a meeting of stockholders
called for the purpose, resolving that the Director should be removed from
office or (b) a vote of the Board of Directors, the Nominating Committee, if
any, or any other authorized committee of the Board of Directors resolving that
the Director should not be nominated for re-election as a director, in either
case, as a result of (i) conviction of a felony, (ii) declaration of unsound
mind by order of a court, (iii) gross dereliction of duty, (iv) commission of
any act involving moral turpitude or (v) commission of an act that constitutes
intentional misconduct or a knowing violation of law if such action in either
event results in both an improper substantial personal benefit to such Director
and a material injury to the Company.

 

Section 1.2 — Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3 — Deferred Stock

 

“Deferred Stock” shall mean phantom stock of the Company. Each share of Deferred
Stock shall have the same value as each share of Common Stock and shall be
ultimately distributed to the Director in the form of Common Stock.

 

Section 1.4 — Restrictions

 

“Restrictions” shall mean the restrictions set forth in Article III of this
Agreement.

 

Section 1.5 — Secretary

 

“Secretary” shall mean the secretary of the Company.

 

Section 1.6 — Unvested Units

 

“Unvested Units” shall mean the Units (as defined in the Restricted Unit
Agreement) issued under this Agreement for as long as such Units are subject to
the Restrictions (as hereinafter defined) imposed by this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

RESTRICTED UNITS

 

Section 2.1 — Unvested Units

 

Any Units granted on the Award Date pursuant to this Agreement shall be
considered Unvested Units for purposes of this Agreement and shall be subject to
the Restrictions until such time or times and except to the extent that the
Director’s ownership interest in Units vests in accordance with the Vesting
Schedule set forth on the first page of this Agreement.

 

Section 2.2 — Rights as Stockholder

 

From and after the Award Date, the Director shall not have any of the rights of
a stockholder with respect to the Units until the Units are distributed to the
Director in the form of Common Stock, except with respect to Dividend Equivalent
Rights as set forth on Section 2.3.

 

Section 2.3 — Dividend Equivalent Rights

 

All Units granted hereunder shall carry Dividend Equivalent Rights which shall
entitle the Director to receive additional Units, based on the amount of actual
dividends payable by the Company with respect to the Common Stock. The amount of
dividend equivalents credited to the Director’s Units following each calendar
quarter shall be converted to additional Units based on the Fair Market Value of
the Common Stock on the last day of such calendar quarter. Such additional Units
shall also carry Dividend Equivalent Rights. All additional Units credited to a
Director’s account pursuant to this Section 2.3 shall be fully vested at all
times.

 

ARTICLE III

RESTRICTIONS

 

Section 3.1 — Reversion of Unvested Units

 

Except as provided in clauses (a) through (e) of this sentence or in the
following paragraph, any interest of the Director in Units that are Unvested
Units shall immediately terminate if the Director’s service as a director of the
Company terminates for any reason, unless such termination of service results
from (a) death of the Director, (b) Disability of the Director, (c) removal of
the Director from office by vote of the Company’s stockholders for any reason
other than for Cause, (d) failure by the Board of Directors or any authorized
committee thereof to nominate the Director for re-election for any reason other
than for Cause or (e) failure of the Company’s stockholders to re-elect the
Director.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of the preceding paragraph, in the event that any
Unvested Units are forfeited, the Director shall be entitled to retain any Units
credited to his account pursuant to the Dividend Equivalent Rights accrued on
the Unvested Units in accordance with Section 2.3 before the date of such event.

 

Section 3.2 — Units Not Transferable

 

No Units, whether vested or unvested, or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Director
or his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law or
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 3.2
shall not prevent transfers by will or by applicable laws of descent and
distribution until the Units are distributed to the Director in shares of Common
Stock. Until such time when the shares of Common Stock are distributed to the
Director, the Director’s rights under this Agreement shall be similar to that of
an unsecured creditor of the Company.

 

Section 3.3 — Adjustments; Restrictions on New Units

 

In the event that the outstanding shares of the Company’s Common Stock are
changed into or exchanged for a different number or kind of shares or other
securities of the Company, or a stock split-up or stock dividend, the Committee
shall make an appropriate adjustment to the number of Units credited to the
Director. Any such additional Units attributable to Unvested Units shall be
considered to be Unvested Units and shall be subject to all of the terms and
conditions of this Agreement, including but not limited to the Restrictions.

 

Section 3.4 — Timing and Form of Distribution

 

The Units shall be exchanged into shares of Common Stock on a one-for-one basis
and shall be distributed to the Director at such time as the Director may have
previously elected in writing to the Company. Any fractional Unit shall be
distributed in cash at the same time.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 — Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a)         The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

(b)         The completion of any registration or other qualification of such
shares under any state or Federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Company shall deem necessary or advisable; and

(c)          The obtaining of any approval or other clearance from any state or
Federal governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable.

 

Section 4.2 — Administration

 

The Committee shall have the power to interpret the Plan, this Agreement and all
other documents relating to Unvested Stock and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Director, the Company and all other
interested person. No member of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or Unvested Stock and all members of the Committee shall be fully protected
by the Company in respect to any such action, determination or interpretation.
The Board shall have no right to exercise any of the rights or duties of the
Committee under the Plan and this Agreement.

 

Section 4.3 — Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Director shall be addressed to him at the address maintained in the
Company’s records. By a notice given pursuant to this Section 4.3, either party
may hereafter designate a different address for notices to be given to it or
him. Any notice which is required to be given to the Director shall, if the
Director is then deceased, be given to the Director’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.3. Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

5

--------------------------------------------------------------------------------


 

Section 4.4 — Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

Section 4.5 — Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 4.6 — Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

Section 4.7 — Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

Section 4.8 — No Special Rights

 

This Agreement does not, and shall not be interpreted to, create any right on
the part of the Director to nomination, election or continued service as a
director of the Company or any subsidiary or affiliate thereof, nor to any
continued compensation, prerequisites or other current or future benefits or
other incidents of such service nor shall it interfere with or restrict in any
way any right or power, which is hereby expressly reserved, to remove or not to
renominate the Director at any time for any reason whatsoever, with or without
cause.

 

[End of Text]

 

6

--------------------------------------------------------------------------------
